Dismissed and Memorandum Opinion filed May 25, 2006








Dismissed and Memorandum Opinion filed May 25, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01284-CV
____________
 
MARK RORIE,
Appellant
 
V.
 
HARRIS COUNTY, TEXAS,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 2
Harris County, Texas
Trial Court Cause No.
818,460
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a
judgment signed October 10, 2005.  The
record reflects a motion for new trial was timely filed.  The trial court granted the motion for new
trial.  Accordingly, the record before
this court contains no appealable order. 
On April 27, 2006, notification was
transmitted to all parties of the Court=s intent to
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered
dismissed.




 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed May 25, 2006.
Panel consists
of Justices Hudson, Fowler, and Seymore.